                                         1    Christopher M. Goodman (AZ #023231)
                                              LAW OFFICE OF CHRISTOPHER GOODMAN PLC
                                         2
                                              45 W. Jefferson St., Suite 512
                                         3    Phoenix, AZ 85003
                                              (602) 253-1000
                                         4    chris@goodmanlegal.com
                                         5    Attorney for Plaintiffs

                                         6
                                         7
                                         8                   IN THE UNITED STATES BANKRUPTCY COURT
                                         9                           FOR THE DISTRICT OF ARIZONA
                                        10
                                                                                           Chapter 7
                                        11    In Re KENNETH ALAN CONNER,                   Case No. 2:14-14280-SHG
Law Office of Christopher Goodman PLC




                                              Debtor.
                                        12
     45 W. Jefferson St., Suite 512




                                              _________________________________            Adv. No. 2:14-ap-00823-SHG
                                        13
          Phoenix, AZ 85003

            (480) 421-1001
            (602) 253-1000




                                        14
                                              KENNETH CONNOR and DEANNA
                                        15    CONNER, Plaintiffs,                          PLAINTIFFS’ NOTICE OF APPEAL
                                        16                            vs.
                                        17    NATIONSTAR MORTAGE LLC;
                                              MORTGAGE ELECTRONIC
                                        18    REGISTRATION SYSTEMS, INC.;
                                              WILMINGTON TRUST, NATIONAL
                                        19    ASSOCIATION, AS SUCCESSOR
                                              TRUSTEE TO CITIBANK, N.A., AS
                                        20    TRUSTEE TO STRUCTURED ASSET
                                              SECURITIES CORPORATION
                                        21    MORTGAGE PASS THROUGH
                                              CERTIFICATES, SERIES 2005-10;
                                        22    CORPORATE JOHN DOES X, Y, Z;
                                              and INDIVIDUAL JOHN DOES A, B,
                                        23    and C; JOHN and JANE DOE,
                                              Defendants
                                        24
                                        25
                                        26         Pursuant to Rule 8003, Federal Rules of Bankruptcy Procedure, Plaintiffs Kenneth
                                        27   and Deanna Conner (Plaintiffs) submit their Notice of Appeal of the January 31, 2019 Order
                                        28


                                Case 2:14-ap-00823-SHG            Doc 177 Filed 02/14/19 Entered 02/14/19 10:42:14          Desc
                                                                   Main Document    Page 1 of 6
                                          1   granting Wilmington Trust’s motion for enforcement of the settlement agreement/motion

                                          2   to dismiss third amended complaint. A copy of that Order is attached hereto.

                                          3          The issues on appeal are threefold:

                                          4          1. Whether the trial court erred in extending the 2016 settlement agreement between

                                          5             Plaintiffs, Nationstar, and MERS to bar claims against non-party Wilmington

                                          6             Trust;

                                          7          2. Whether the trial court erred in placing the risk for unknown and/or

                                          8             undiscoverable material facts affecting the settlement agreement upon the

                                          9             Plaintiffs, specifically as to the material facts explained in detail in the

                                         10             Declaration of Marie McDonnell [Dkt. 136] and the Fourth Amended Complaint

                                         11             [Dkt. 164]; and
Law Office of Christopher Goodman PLC




                                         12          3. Whether the trial court erred in dismissing the Third Amended Complaint, and
     45 W. Jefferson St., Suite 512




                                         13             further, whether the trial court erred in refusing to consider the Fourth Amended
          Phoenix, AZ 85003
            (602) 253-1000




                                         14             Complaint and Exhibits thereto [Dkt. 164], on record prior to argument on

                                         15             Wilmington Trust’s Motion and the Court’s Order granting said Motion.

                                         16
                                              The other parties to this appeal are:
                                         17
                                                                                Wilmington Trust NA
                                         18                                      c/o Aaron T. Lloyd
                                                                                 Michael R. Hogue
                                         19                                 GREENBERG TRAURIG, LLP
                                         20                                4 Embarcadero Center, Suite 3000
                                                                              San Francisco, CA 94111
                                         21                                    LloydA@GTLaw.com
                                         22                                    HogueM@GTLaw.com

                                         23
                                              Pursuant to 28 U.S.C. § 158(c)(1), the Plaintiffs elect to have the appeal heard by the United
                                         24
                                              States District Court rather than the Ninth Circuit Bankruptcy Appellate Panel.
                                         25
                                         26
                                         27
                                         28


                                        Case 2:14-ap-00823-SHG                          2
                                                                    Doc 177 Filed 02/14/19  Entered 02/14/19 10:42:14           Desc
                                                                     Main Document    Page 2 of 6
                                          1      DATED this 14th day of February, 2019.

                                          2
                                          3
                                          4                               By /s/ Christopher M. Goodman
                                                                              Christopher M. Goodman
                                          5                                   45 W. Jefferson St., Suite 512
                                          6                                   Phoenix, Arizona 85003
                                                                              Attorney for Plaintiffs
                                          7
                                          8
                                          9
                                         10
                                         11
Law Office of Christopher Goodman PLC




                                         12
     45 W. Jefferson St., Suite 512




                                         13
          Phoenix, AZ 85003
            (602) 253-1000




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                        Case 2:14-ap-00823-SHG                       3
                                                                 Doc 177 Filed 02/14/19  Entered 02/14/19 10:42:14   Desc
                                                                  Main Document    Page 3 of 6
                                          1
                                          2                              CERTIFICATE OF SERVICE

                                          3   I hereby certify that on February 14, 2019, I electronically transmitted the attached
                                              document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4
                                              Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                              Aaron T. Lloyd
                                          6   Michael R. Hogue (admitted pro hac vice)
                                          7   GREENBERG TRAURIG, LLP
                                              4 Embarcadero Center, Suite 3000
                                          8   San Francisco, CA 94111
                                              LloydA@GTLaw.com
                                          9
                                              HogueM@GTLaw.com
                                         10
                                         11   By:   Christopher M. Goodman
Law Office of Christopher Goodman PLC




                                         12
     45 W. Jefferson St., Suite 512




                                         13
          Phoenix, AZ 85003
            (602) 253-1000




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                        Case 2:14-ap-00823-SHG                        4
                                                                  Doc 177 Filed 02/14/19  Entered 02/14/19 10:42:14      Desc
                                                                   Main Document    Page 4 of 6
                                                           THIS ORDER IS APPROVED.


                                                           Dated: January 31, 2019


    1
                                                           _________________________________
    2                                                      Scott H. Gan, Bankruptcy Judge

    3

    4

    5

    6

    7

    8

    9

   10
                             UNITED STATES BANKRUPTCY COURT
   11                              DISTRICT OF ARIZONA
   12    KENNETH CONNER and DEANNA             Chapter 7
         CONNER,
   13                                          Case No. 2:14-14280-SHG
                           Plaintiffs,
   14                                          Adv. No. 2:14-ap-00823-SHG
         vs.
   15
         NATIONSTAR MORTAGE LLC;               ORDER GRANTING DEFENDANTS
   16    MORTGAGE ELECTRONIC                   WILMINGTON TRUST, N.A., AS
         REGISTRATION SYSTEMS, INC.;           SUCCESSOR TRUSTEE TO CITIBANK,
   17    WILMINGTON TRUST, NATIONAL            N.A., AS TRUSTEE TO STRUCTURED
         ASSOCIATION, AS SUCCESSOR             ASSET SECURITIES CORPORATION
   18    TRUSTEE TO CITIBANK, N.A., AS         MORTGAGE PASS THROUGH
         TRUSTEE TO STRUCTURED ASSET           CERTIFICATES, SERIES 2005-10’S
   19    SECURITIES CORPORATION                MOTION TO ENFORCE SETTLEMENT
         MORTGAGE PASS THROUGH                 AGREEMENT, OR, ALTERNATIVELY,
   20    CERTIFICATES, SERIES 2005-10;         DISMISS PLAINTIFFS’ THIRD
         CORPORATE JOHN DOES X, Y, Z; and      AMENDED COMPLAINT
   21    INDIVIDUAL JOHN DOES A, B, and C;
         JOHN and JANE DOE,
   22
                           Defendants.
   23

   24   ///

   25   ///

   26   ///

   27   ///

   28   ///

        LV 421279591v1
Case
Case 2:14-ap-00823-SHG
     2:14-ap-00823-SHG   Doc
                         Doc 177
                             176 Filed
                                  Filed 02/14/19
                                        01/31/19 Entered
                                                   Entered 02/14/19
                                                           02/01/19 10:42:14
                                                                    10:38:43         Desc
                                                                                     Desc
                          Main
                          Main Document
                               Document     Page
                                            Page 51 of
                                                    of 62
    1                         ORDER GRANTING MOTION TO DISMISS

    2           Presently before the Court is Defendants Wilmington Trust, N.A., as Successor Trustee

    3   to Citibank, N.A., as Trustee to Structured Asset Securities Corporation Mortgage Pass Through

    4   Certificates, Series 2005-10’s (“Defendants”) Motion to Enforce Settlement Agreement, or,

    5   Alternatively, Dismiss Plaintiffs’ Third Amended Complaint (“Motion”), which came for

    6   hearing on January 16, 2019 at 2:00 p.m. The Court, having considered Defendants’ Motion,

    7   Plaintiffs Kenneth Conner and Deanna Conner’s (“Plaintiffs”) Response, Defendants Reply, and

    8   oral argument, with the Court’s findings of fact and conclusions of law stated on the record and

    9   incorporated herein, and for good cause appearing,

   10           IT IS, HEREBY, ORDERED that Defendants’ Motion is GRANTED in its entirety and

   11   Plaintiffs’ Third Amended Complaint is DISMISSED WITH PREJUDICE.

   12           IT IS SO ORDERED.

   13

   14   DATED this ___ day of __________, 2019

   15

   16                                                _________________________________
                                                     Honorable Scott H. Gan
   17                                                U.S. Bankruptcy Court, District of Arizona
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  2
        LV 421279591v1
Case
Case 2:14-ap-00823-SHG
     2:14-ap-00823-SHG      Doc
                            Doc 177
                                176 Filed  02/14/19 Entered
                                     Filed 01/31/19   Entered 02/14/19
                                                              02/01/19 10:42:14
                                                                       10:38:43             Desc
                                                                                            Desc
                             Main
                             Main Document
                                  Document     Page
                                               Page 62 of
                                                       of 62
